Citation Nr: 0941706	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

3.  Entitlement to service connection for a colon disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel 
INTRODUCTION

The Veteran had active service from January to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

On his October 2006 substantive appeal (VA Form 9), the 
Veteran indicated that he wanted to have a Board hearing at 
the local RO.  However, in January 2007, the Veteran withdrew 
his request for a hearing.  The Board, then, finds that all 
due process has been satisfied with respect to the Veteran's 
right to a hearing.  


FINDINGS OF FACT

1.  In rating decisions dated November and December 2002, the 
RO denied entitlement to service connection for diabetes 
mellitus, claimed as secondary to exposure to herbicides.  
The Veteran did not appeal those decisions, and they became 
final.

2.  Since the November and December 2002 rating decisions, 
evidence that is new, which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim, has not been received.  

3.  The competent and probative evidence of record 
preponderates against a finding that benign prostatic 
hypertrophy was incurred in or aggravated by military 
service.  

4.  The competent and probative evidence of record 
preponderates against a finding that a colon disorder was 
incurred in or aggravated by military service.  

5.  The competent and probative evidence of record 
preponderates against a finding that a psychiatric disorder 
was incurred in or aggravated by military service, to include 
as superimposed upon a pre-existing personality disorder 
therein.  


CONCLUSIONS OF LAW

1.  The November and December 2002 rating decisions denying 
service connection for diabetes mellitus, claimed as 
secondary to exposure to herbicides, are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has not been received with 
respect to the claim for entitlement to service connection 
for diabetes mellitus, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Benign prostatic hypertrophy was not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2009).  

4.  A colon disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

5.  A psychiatric disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  

If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure, was denied in a 
rating decisions dated November and December 2002.  The RO 
denied the Veteran's claim on the basis that the Veteran did 
not have the requisite in-country Vietnam service to presume 
exposure to herbicides and the evidence did not show any 
other herbicide exposure during service.  The Veteran was 
informed of the RO's decision in November and December 2002; 
however, he did not appeal the RO's determination.  

The Board notes that, in late December 2002, the Veteran 
submitted a claim for service connection for several 
disabilities, including diabetes mellitus as secondary to 
herbicide exposure.  The RO sent the Veteran a letter in 
March 2003 that informed him of the types of information and 
evidence needed to substantiate his claims, including 
evidence that shows recent treatment for his claimed 
disabilities and evidence of in-country Vietnam service.  The 
letter requested that the information and evidence be 
submitted by April 15, 2003.  On April 22, 2003, the RO sent 
the Veteran a letter informing him that his claims were being 
denied because he had not submitted the requested 
information.  The Veteran was informed that his claim would 
be processed if he submitted the requested information by 
March 2004.  However, the next communication received from 
the Veteran was a claim for service connection for the 
disabilities on appeal, dated July 2004.  Therefore, because 
the Veteran did not submit the evidence requested, the Board 
finds the Veteran's December 2002 claim of service connection 
for diabetes mellitus was not a notice of disagreement with 
the rating decisions dated November and December 2002 and did 
not serve to keep the previously denied claim open.  
Therefore, the November and December 2002 rating decisions 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the November and December 2002 rating decisions, the 
Veteran has submitted written statements in support of his 
claim, asserting he was exposed to the herbicide Agent Orange 
while working at the Naval Inshore Operations Training Center 
(NIOTC) in Mare Island, CA.  He has asserted that he worked 
in and around riverboats that were going to and coming from 
Vietnam and on several barges there.  Also submitted were VA 
outpatient treatment records, dated from August 2002 to June 
2006, and information from the Internet regarding the Mare 
Island Naval Shipyard and the herbicide Agent Orange.  

While the evidence mentioned above is new, in that it was not 
associated with the evidentiary record at the time of the 
last final decision, the Board finds the evidence is not 
material because the evidence does not raise a reasonable 
possibility of substantiating the claim.  Indeed, the new 
evidence does not show or suggest that the Veteran had in-
country Vietnam service or was otherwise exposed to 
herbicides during his period of active duty.  Nor does the 
evidence establish a direct etiologic link between the 
Veteran's diabetes mellitus and military service.  

The Board has considered the Veteran's assertion that he 
worked at the NIOTC, in conjunction with the Internet 
information regarding the Mare Island Naval Shipyard; 
however, this evidence does not reflect that herbicides were 
used at the NIOTC.  It appears the Veteran may be suggesting 
that he was exposed to herbicides while working on riverboats 
there were going to and coming from Vietnam; however, in 
order for the presumption of herbicide exposure to apply, 
there must be evidence that the Veteran had in-country 
Vietnam service or that he was otherwise exposed to 
herbicides during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  The Veteran may also submit evidence 
showing that his diagnosis of diabetes mellitus is directly 
related to his military service.  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  However, no such evidence has been 
submitted since the last final decision in December 2002.  

Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, we must conclude that no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

BPH and Colon Disorder

The Veteran has asserted that service connection is warranted 
for benign prostatic hypertrophy (BPH) and a colon disorder 
because of his service in the United States Navy.  See 
February 2007 Statement of Accredited Representative.  

However, review of the evidentiary record reveals there is no 
competent medical evidence showing the Veteran currently has 
a disability involving his colon or prostate, including BPH.  
The Veteran's service treatment records, including the July 
1971 separation examination report, do not contain any 
complaints, treatment, or findings related to the Veteran's 
prostate or colon.  The Board has also carefully reviewed the 
post-service treatment records and finds there is no 
indication that the Veteran has a disability involving the 
prostate or colon.  

Indeed, private treatment records from Kaiser Permanente show 
that the Veteran's prostate was normal on clinical 
examination in June 1999.  Subsequent treatment records show 
the Veteran complained of testicle and scrotum pain following 
a vasectomy in August 1999; however, the Veteran was found to 
be normal, other than mild left epididymitis.  Nevertheless, 
the private treatment records do not contain any indication 
that the Veteran's complaints of pain were related to a 
disability involving the prostate or colon.  

Likewise, VA outpatient treatment records do not contain any 
complaints, treatment, or findings related to a prostate or 
colon disorder.  In July 2004, the Veteran complained of 
rectal bleeding and abdominal pain; however, all subsequent 
laboratory work was negative and the rectal bleeding stopped.  
See July 2004 VA outpatient treatment records.  In January 
2005, the Veteran complained of swelling and pain in his left 
scrotum, which was diagnosed as a scrotal abscess.  There is, 
however, no indication that the Veteran's rectal bleeding or 
scrotal abscess are related to a disability involving the 
prostate or colon.  

Even if the Board were to assume that the Veteran had these 
problems, service and post-service treatment records are 
found to provide evidence against any contention that there 
was a connection between these disabilities and service many 
years ago. 

In sum, the Board finds there is no competent medical 
evidence of record that shows the Veteran has a current 
disability involving the prostate or colon.  The Board is 
mindful that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  In this regard, the Board notes the 
Veteran has reported that he has prostate cancer.  See June 
2004 VA outpatient treatment record.  However, a diagnosis 
involving the prostate is not reflected in the evidence of 
record and it does not appear that the Veteran was reporting 
a contemporaneous medical diagnosis of prostate cancer.  In 
addition, the Board finds that prostate cancer is not the 
type of disability of which a layperson is competent to 
identify, as the symptoms of prostate cancer may not be 
readily observable or identifiable by a layperson.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  Therefore, the Veteran's report of a prostate cancer 
diagnosis is not considered competent lay or medical 
evidence.  See 38 C.F.R. §§ 3.159(a), (a)(2).  

Without proof of the existence of the disabilities being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the Veteran's claims for service connection for 
BPH and a colon condition must be denied, as the evidence 
fails to establish he has the claimed conditions.  There is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Psychiatric Disorder

The service treatment records reflect that, in July 1971, the 
Veteran was referred to the Neuropsychiatric clinic because 
he felt the "strain of being given orders all the time."  
The Veteran appeared depressed but had no suicidal thoughts.  
The provisional diagnosis was situational depression and a 
passive-aggressive personality disorder.  Further evaluation 
revealed the Veteran had a history of chronic disciplinary 
problems with authority figures in school and the examiner 
noted the Veteran's reaction to a structured, disciplined 
system continued in the Navy.  The final impression was 
passive-aggressive personality, which the examiner noted 
existed prior to service.  The Veteran was discharged from 
service shortly thereafter.  

The Board notes that personality disorders are not considered 
to be diseases or injuries within the meaning of veterans 
benefits legislation, and, therefore, are not eligible for 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding 
that 38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary of Veterans Affairs); see also Beno v. Principi, 3 
Vet. App. 439, 441 (1992).  However, service connection may 
be warranted for a disease or injury superimposed upon a pre-
existing personality disorder.  See VAOGCPREC 82-90 (July 18, 
1990).  

Review of the record reveals the Veteran has been variously 
diagnosed with a depressive disorder, not otherwise 
specified, and a psychosis.  See August 2004 VA outpatient 
treatment record.  The Veteran's representative has argued 
that the Veteran's psychiatric condition was aggravated by 
service, which essentially raises the issue of whether a 
psychiatric disability was superimposed upon his pre-existing 
personality disorder.  However, the evidence of record does 
not indicate the Veteran's current diagnoses of depression or 
psychosis were superimposed upon the Veteran's personality 
disorder during service, or are otherwise related to his 
military service.  

In making this determination, the Board notes that the 
Veteran reported having depression and excessive worry at 
separation from service in July 1971.  However, the physician 
who initially examined the Veteran during service noted that 
his depression was situational in nature, as it was becoming 
increasingly difficult to deal with being given orders all 
the time.  See July 1971 service treatment record.  

The Board finds that the service treatment records provide 
highly probative evidence against this claim. 

On the other hand, the post-service treatment records do not 
reflect that the depression the Veteran currently experiences 
was incurred during military service or is otherwise related 
thereto.  Instead, the post-service treatment records reflect 
that the Veteran's depression is primarily related to the 
death of his mother in 1999, followed by the death of eight 
other family members since that time.  See VA outpatient 
treatment records dated from August 2002 to June 2006.  The 
post-service treatment records also indicate that the Veteran 
experienced other traumatic events before and after service, 
including a serious car accident and childhood sexual abuse.  
See September 2005 VA outpatient treatment record.  

It is important for the Veteran to understand that not only 
doe the post-service treatment records not support his claim, 
but actually provide highly probative evidence against his 
claim, clearly indicating factors outside his service that 
caused his depression and other problems. 

In sum, the Board finds that the evidence of record does not 
indicate that the Veteran's current psychiatric disorder, to 
include depression, has been attributed to his period of 
active duty.  The evidence does not indicate or suggest that 
the Veteran has a current psychiatric disorder that was 
superimposed upon his pre-existing passive-aggressive 
personality disorder during service.  In evaluating this 
claim, the Board finds probative that neither the Veteran nor 
his treating physicians have related his current depression 
to his period of military service.  Indeed, the post-service 
treatment records reveal that the Veteran participates in 
group and individual counseling where he frequently discusses 
various traumatic events in his life, which do not include 
any reference to his period of military service.  See VA 
outpatient treatment records dated from August 2002 to June 
2006, which the Board finds only provide more evidence 
against this claim.  

The Board notes the Veteran has not been afforded a VA 
examination in conjunction with this claim.  However, the 
Board finds that a VA examination is not required because 
there is no competent evidence of persistent or recurring 
psychiatric symptom since service or any indication that his 
psychiatric disability may be associated with service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder, and 
the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in September 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

With respect to the new and material evidence claim on 
appeal, the Veteran must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the notice letter provided to 
the Veteran on September 2004 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

The Board notes that the September 2004 letter did not advise 
the Veteran as to how disability ratings and effective dates 
are assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the Board finds that, since 
the claims herein are being denied, such issues are moot and 
there is no prejudice to the Veteran in proceeding with the 
present decision.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2002 to 
June 2006, as well as private medical records dated from 
March 1998 to October 2002.  Significantly, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes the Veteran has not been afforded a VA 
examination in conjunction with the claims on appeal.  The 
Board finds, however, that a VA examination is not warranted 
in this case because the Veteran has not submitted evidence 
sufficient to reopen the claim of service connection for 
diabetes mellitus and he has not submitted competent evidence 
of a current disability involving the other claims, for 
reasons cited above.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having not been submitted, the 
claim for service connection for diabetes mellitus is not 
reopened, and the appeal is accordingly denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.  

Entitlement to service connection for a colon condition is 
denied.  

Entitlement to service connection for a psychiatric disorder 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


